Exhibit EXECUTION VERSION FIRST AMENDED AND RESTATED ASSET PURCHASE AND SALE AGREEMENT Appalachia Region between Linn Energy Holdings, LLC Linn Operating, Inc. Penn West Pipeline, LLC as “Sellers” and XTO Energy Inc. as “Buyer” Dated as of June 9th, 2008 TABLE OF CONTENTS Page ARTICLE I PROPERTIES TO BE SOLD AND PURCHASED 1 Section 1.1. Assets Included 1 Section 1.2. Assets Excluded 3 ARTICLE II PURCHASE PRICE 5 Section 2.1. Purchase Price 5 Section 2.2. Accounting Adjustments 5 Section 2.3. Closing and Post-Closing Accounting Settlements 6 Section 2.4. Payment of Adjusted Purchase Price 6 Section 2.5. Allocation of Purchase Price 7 ARTICLE III THE CLOSING 7 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS 7 Section 4.1. Organization and Existence 7 Section 4.2. Power and Authority 8 Section 4.3. Valid and Binding Agreement 8 Section 4.4. Non-Contravention 8 Section 4.5. Approvals 8 Section 4.6. Litigation 9 Section 4.7. Contracts 9 Section 4.8. Commitments, Abandonments or Proposals 9 Section 4.9. Production Sales Contracts 9 Section 4.10. Plugging and Abandonment 10 Section 4.11. Permits 10 Section 4.12. Payment of Expenses 10 Section 4.13. Compliance with Laws 10 Section 4.14. Imbalances; Prepayments 10 Section 4.15. Intellectual Property 10 Section 4.16. Taxes 11 Section 4.17. Fees and Commissions 11 Section 4.18. Disclaimer of Warranties 11 Section 4.19. Disclosures 12 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 12 Section 5.1. Organization and Existence 12 Section 5.2. Power and Authority 12 Section 5.3. Valid and Binding Agreement 13 Section 5.4. Non-Contravention 13 Section 5.5. Approvals 13 Section 5.6. Pending Litigation 13 Section 5.7. Knowledgeable Purchaser 13 Section 5.8. Funds 14 Section 5.9. Fees and Commissions 14 ARTICLE VI CERTAIN COVENANTS OF SELLERS PENDING CLOSING 14 Section 6.1. Access to Files 14 Section 6.2. Conduct of Operations 14 Section 6.3. Restrictions on Certain Actions 14 Section 6.4. Service Fee 15 Section 6.5. Payment of Expenses 15 Section 6.6. Preferential Rights and Third Party Consents 15 Section 6.7. Hart-Scott-Rodino Act 16 ARTICLE VII ADDITIONAL PRE-CLOSING AND POST-CLOSING AGREEMENTS OF BOTH PARTIES 16 Section 7.1. Reasonable Best Efforts 16 Section 7.2. Notice of Litigation 16 Section 7.3. Notification of Certain Matters 17 Section 7.4. Fees and Expenses 17 Section 7.5. Public Announcements 17 Section 7.6. Casualty Loss Prior to Closing 17 Section 7.7. Governmental Bonds 18 Section 7.8. Assumed Obligations 18 Section 7.9. Operational Transition 18 Section 7.10. Books and Records 18 Section 7.11. Suspended Funds 18 Section 7.12. Letters-in-Lieu 19 ii Section 7.13. Logos and Names 19 Section 7.14. Further Assurances 19 ARTICLE VIII DUE DILIGENCE EXAMINATION 19 Section 8.1. Title Due Diligence Examination 19 Section 8.2. Environmental Due Diligence Examination 22 Section 8.3. Disputes Regarding Title Defects or Environmental Defects 24 Section 8.4. Adjustments to Purchase Price for Defects 24 Section 8.5. Buyer Indemnification 25 ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES 26 Section 9.1. Conditions Precedent to the Obligations of Buyer 26 Section 9.2. Conditions Precedent to the Obligations of Sellers 27 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 28 Section 10.1. Termination 28 Section 10.2. Effect of Termination 29 Section 10.3. Amendment 29 Section 10.4. Waiver 29 ARTICLE XI SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 29 Section 11.1. Survival 29 Section 11.2. Sellers’ Indemnification Obligations 30 Section 11.3. Buyer’s Indemnification Obligations 30 Section 11.4. Net Amounts 31 Section 11.5. Indemnification Proceedings 31 Section 11.6. Indemnification Exclusive Remedy 32 Section 11.7. Limited to Actual Damages 32 Section 11.8. Indemnification Despite Negligence 32 Section 11.9. Tax Treatment of Indemnification Amounts 32 Section 11.10. Sellers Aggregate Indemnity Limits 32 ARTICLE XII MISCELLANEOUS MATTERS 32 Section 12.1. Notices 32 Section 12.2. Prorations, Deposits and Taxes 33 Section 12.3. Entire Agreement 34 iii Section 12.4. Injunctive Relief 34 Section 12.5. Binding Effect; Assignment; No Third Party Benefit 34 Section 12.6. Severability 35 Section 12.7. GOVERNING LAW 35 Section 12.8. Counterparts 35 Section 12.9. WAIVER OF CONSUMER RIGHTS 35 Section 12.10. Replacement Bonds, Letters of Credit and Guarantees 35 ARTICLE XIII EMPLOYEE MATTERS 36 Section 13.1. Continuing Employees 36 Section 13.2. No Obligation to Hire Seller Employees 36 Section 13.3. Interview, Screening, and Offers of Employment 36 Section 13.4. Employee Benefits 37 Section 13.5. Control of Seller Employees 37 Section 13.6. No Third Party Beneficiaries 38 ARTICLE XIV DEFINITIONS AND REFERENCES 38 Section 14.1. Certain Defined Terms 38 Section 14.2. Certain Additional Defined Terms 43 Section 14.3. References, Titles and Construction 44 ARTICLE XV RATIFICATION BY LEL 45 Exhibits A-1Leases A-2Rights of Way A-3Mineral Tracts A-4Real Property A-5Vehicle List B Excluded Assets B-1Field Office B-2Equipment B-3Vehicles C Allocation of Purchase Price D
